Exhibit 10.24

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of June 19, 2007, by
and among LEAF FUNDING, INC., a Delaware corporation, LEAF FINANCIAL
CORPORATION, a Delaware corporation, and LEAF COMMERCIAL FINANCE CO., LLC, a
Delaware limited liability company (collectively, the “Buyer,” and whose
obligations hereunder shall be joint and several); and PACIFIC CAPITAL BANK,
N.A., a national banking association (“Seller”). Capitalized terms used, but not
defined, in this Agreement shall have the meaning ascribed thereto in Appendix A
attached hereto.

WHEREAS, Seller, among other business activities, is engaged in the Business;

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, certain of the assets of Seller relating to the Business, on the terms
set forth herein; and

WHEREAS, Buyer has agreed to assume certain specific liabilities related to such
assets.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, on the Closing Date, Seller shall irrevocably sell, assign,
transfer and deliver to Buyer, and Buyer shall purchase, all of Seller’s right,
title and interest in and to all of the following (collectively, the “Assets”):

(a) all lease agreements or other contracts for use, conditional sale, loan or
financing entered into or acquired by Seller as part of the Business, as a
lessor, lender or financier, that, are set forth on Schedule 1(a) (which
schedule shall be provided in the form of a read-only computer disc containing a
file identifying all such leases, and a separate file identifying the Performing
Leases) (each a “Lease” and collectively, the “Leases”);

(b) all right, title and interest that Seller has in the Subject Equipment,
collateral, Related Property or Residual Value with respect to each Lease
(subject, however, to the possessory rights of lessee therein) and any other
collateral that secures the obligation of a lessee under each Lease;

(c) all Contract Files pertaining to each Lease;

(d) the rights of Seller with respect to all lease transactions that have been
approved, but for which no lease has been finally executed as of the Record
Date, as set forth on Schedule 1(d) (which shall be in the form of a read-only
computer disc, and need not be updated as of the Closing Date) (the “Backlog”);



--------------------------------------------------------------------------------

(e) all of Seller’s rights under any existing Customer agreement relating to any
Leases or the Backlog;

(f) all of Seller’s intangible rights and property associated exclusively with
the Business (but excluding anything that is also used in any part of the
Seller’s business, other than the Business), including but not limited to, all
trademarks, patents, copyrights, other intellectual property used exclusively in
the Business, going concern value, goodwill, telephone numbers, facsimile
numbers, processes, business and product names (if any), trade secrets (if any),
industrial models, designs, methodologies, technical information, and know-how
relating to the origination and servicing of the Leases, but excluding (i) trade
names, logos, slogans, (ii) licenses to software that are not by their terms
transferable and (iii) telephone numbers, facsimile numbers and post office
boxes other than those listed on Schedule 1(f);

(g) all rights of Seller in guaranties, collateral accounts, security deposits
and other collateral posted by any person in connection with the Leases;

(h) those items of equipment, furniture, computer hardware and software,
leasehold improvements, fixtures and other tangible personal property listed on
Schedule 1(h);

(i) all books, records and other documents and information related to the
Business or the Assets, including all Customer, prospect, third party originator
and distributor lists, sales literature, price lists, quotes and bids,
promotional programs, product catalogs and brochures, inventory records, product
data, purchase orders and invoices, sales orders and sales order log books,
commission records, Customer information, correspondence (but excluding any such
items that relate to the business of Seller other than the Business, and
excluding any internal analyses by Seller with respect to its decision to sell
the Business) and all personnel records and other records of Seller related to
its employees set forth on Schedule 1(i) to the extent their transfer is
permitted by law;

(j) all insurance benefits related to the Leases and the Subject Equipment,
including rights and proceeds, arising from or relating to the Assets or Assumed
Liabilities prior to the Closing Date, unless expended in accordance with this
Agreement; and

(k) all claims of Seller against third parties relating to the Business or the
Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent, including equipment warranties and those claims set forth on
Schedule 1(k), but excluding any claims for reimbursement of taxes advanced or
tax refunds that relate to periods before the Closing and claims relating to
Excluded Assets and Retained Liabilities.

Any other assets not set forth in this Section 1 shall remain the property of
Seller (the “Excluded Assets”).

2. Assumed Liabilities. Upon the terms and subject to the conditions set forth
herein, Buyer hereby assumes and agrees to pay, perform, discharge or otherwise
satisfy in accordance with their respective terms, all of the Assumed
Liabilities. Buyer shall not assume the Retained Liabilities.

 

2



--------------------------------------------------------------------------------

3. Purchase Price. The purchase price of the Assets shall be an amount equal to
the sum of (i) 104.7643% of the Net Investment in the Performing Leases, as of
the Record Date, which will be reflected on the Closing Date Report,
(ii) 104.7643% of the Net Investment in any Leases that are originated between
the Record Date and the Closing Date and (iii) accrued interest on the amounts
in (i) and (ii), calculated at the weighted average effective yield of the
Performing Leases from the Record Date to the date of payment, and
(iv) $2,000,000 (the “Purchase Price”).

4. Closing. The Closing will take place at the offices of Seller’s counsel at
11355 West Olympic Boulevard, Los Angeles, California, commencing at 10:00 a.m.
(local time) on the later of (a) June 22, 2007 or (b) the date that is five
(5) Business Days following the termination of the applicable waiting period
under the HSR Act, unless Buyer and Seller otherwise agree (the “Closing Date”).

5. Closing Obligations.

(a) Deliveries by Seller. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing (unless otherwise
specified below, and except to the extent waived by Buyer), Seller shall deliver
to Buyer:

(i) the Closing Date Report, to be delivered at least three business days prior
to the Closing Date;

(ii) a Bill of Sale executed by a duly authorized officer of Seller;

(iii) an Interim Servicing Agreement executed by a duly authorized officer of
Seller;

(iv) a bailment agreement (the “Bailment Agreement”) with respect to the
Contract Files, in form acceptable to both parties, executed by a duly
authorized officer of Seller;

(v) a legal opinion of Seller’s counsel in form and substance reasonably
acceptable to Buyer, in the form attached hereto as Exhibit A;

(vi) a good standing certificate for Seller, issued by the United States Office
of the Comptroller of the Currency, dated not more than thirty (30) days prior
to the Closing Date;

(vii) a certificate of the Secretary of Seller certifying, as complete and
accurate as of the Closing Date, attached copies of its Governing Documents and
certifying and attaching all requisite resolutions or actions of Seller
approving the execution and delivery of the Transaction Documents and the
consummation of the Contemplated Transactions and certifying to the incumbency
and signatures of the officers of Seller executing each of the Transaction
Documents;

(viii) a certificate executed by Seller as to the accuracy of its
representations and warranties as of the date of this Agreement and as of the
Closing Date in

 

3



--------------------------------------------------------------------------------

accordance with Section 6 and as to its compliance with and performance of its
covenants and obligations to be performed or complied with on or before the
Closing Date in accordance with Section 8; and

(ix) such other deeds, bills of sale, assignments, certificates of title, other
instruments of transfer and conveyance and other documents or certificates as
may reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and its legal counsel and executed by a duly authorized officer of Seller.

(b) Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller (except
to the extent waived by Seller):

(i) an amount in cash equal to (A) the portion of the Purchase Price described
in clauses (i) and (iv) of Section 3(a) and the interest thereon pursuant to
clause (iii) of Section 3(a), plus (B) all property taxes on the Leases or
Subject Equipment that have been advanced by Seller and not yet collected from
the lessees as of the Record Date, less (C) security deposits, and less (D) any
booked but undisbursed lease fundings, and less (E) property taxes on the Leases
or Subject Equipment that have been received from lessees (or former lessees) as
of the Record Date, and not yet remitted, as reflected in a closing schedule, in
the form of Schedule 5(b), and less (F) $62,500, in payment of Seller’s share of
the Hart-Scott-Rodino Act filing fee, as agreed by the parties, which amount
shall be payable by wire transfer to the account that is identified by Seller to
Buyer at least two (2) Business Days prior to the Closing Date;

(ii) a certificate of the Secretary of each Buyer certifying, as complete and
accurate as of the date hereof, attached copies of the Certificate of
Incorporation and Bylaws of such Buyer and certifying and attaching all
requisite resolutions or actions of such Buyer’s boards of directors approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder and certifying to the incumbency and
signatures of the officers of such Buyer executing this Agreement and any other
document required to be delivered by such Buyer hereunder;

(iii) a duly executed copy of the Interim Servicing Agreement;

(iv) the Bailment Agreement, executed by a duly authorized officer of Buyer;

(v) a good standing certificate for each Buyer, issued by the state in which
each Buyer is incorporated, dated not more than thirty (30) days prior to the
Closing Date; and

(vi) such other documents and instruments as may reasonably be requested by
Seller, each in form and substance satisfactory to Seller and its legal counsel
and executed by a duly authorized officer of Buyer.

(c) Post-Closing Payments. In addition, if and to the extent that any Leases are
originated between the Record Date and the Closing Date, then no later than
fifteen (15) days after the Closing Date, Buyer shall pay to Seller an amount in
cash equal to the portion of the Purchase Price described in clause (ii) of
Section 3(a) and the interest thereon pursuant to clause (iii) of Section 3(a).

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties of Seller. Seller makes the representations
and warranties to Buyer set forth in this Section 6. Except as set forth in the
next sentence, these representations and warranties are true and correct as of
the date hereof and shall be true and correct as of the Closing Date.
Notwithstanding the foregoing, representations and warranties with respect to
the Leases are true and correct as of the date hereof and shall be true and
correct as of (i) the Record Date and (ii) except for such changes as shall be
set forth in amended Schedules to this Agreement (which will be delivered to the
Buyer not later than three (3) Business Days following the Closing Date) and
which will not in the aggregate materially adversely affect the Assets as a
whole or the financial condition, results of operation or business of the
Business, as of the Closing Date.

(a) Organization. Seller is a national banking association duly organized,
validly existing and in good standing under the laws of the United States, with
full corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Leases. Seller is not required
to be qualified to do business as a foreign corporation under the laws of any
state or other jurisdiction in order to conduct its business.

(b) Authority. Seller has taken all action necessary to approve the Transaction
Documents and the transactions contemplated thereby. Seller has all requisite
corporate power and authority and has taken all action necessary in order to
execute, deliver and perform its obligations under the Transaction Documents.
This Agreement has been duly authorized, executed and delivered and, prior to
the Closing, the other Transaction Documents will have been, duly authorized and
at Closing will be duly executed and delivered by Seller and, assuming due
execution and delivery by Buyer, constitute or (with respect to the Transaction
Documents other than this Agreement) will at Closing constitute, the legal,
valid and binding obligations of Seller, enforceable in accordance their terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally.

(c) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated in the
Transaction Documents will, directly or indirectly (with or without notice or
lapse of time):

(i) breach (A) any provision of any of the Governing Documents of Seller or
(B) any resolution adopted by the board of directors or the shareholders of
Seller;

(ii) give any Governmental Authority or other Person the right to prevent any of
the Contemplated Transactions or to exercise any remedy or obtain any relief
under any Legal Requirement or any order of any Governmental Authority to which
Seller, or any of the Assets, may be subject;

(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
Authorization that is held by Seller or that otherwise relates to the Assets or
to the Business, it being understood that no representation is being made as to
the licensing requirements that may apply to Buyer as owner and operator of the
Business after the Closing;

 

5



--------------------------------------------------------------------------------

(iv) breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any Lease or any of the
Backlog; or

(v) result in the imposition or creation of any Lien upon or with respect to any
of the Assets, other than such equitable Lien as may run in favor of Buyer as a
result of this Agreement.

(d) Title. Seller owns good and transferable title to all of the Assets free and
clear of any Liens other than those described on Schedule 6(d). Seller warrants
to Buyer that, at the time of Closing, all Assets shall be free and clear of all
Liens, other than, in the case of Subject Equipment, the Lien of the Leases
themselves, and also subject to those other Liens described on Schedule 6(d).

(e) Financial Information. The Closing Date Report will be in accordance with
Seller’s records and will accurately present the net book value of the Leases as
of the Record Date. In preparing the Closing Date Report, Seller will not change
its accounting practices or methodologies from those used in the preparation of
any previous reports provided to Buyer. Since May 1, 2007, there has been no
material adverse change to the Assets or the Business as a whole, or the
financial conditions or operations of the Business, except (a) as of the date
hereof, as set forth on Schedule 6(e), and (b) as of the Closing Date, as set
forth on an updated Schedule 6(e) delivered at the Closing.

(f) Taxes. Other than as set forth on Schedule 6(f), Seller has filed all United
States federal income tax returns and all other tax returns (including, but not
limited to, profits, premium, estimated, excise, sales, use, occupancy, gross
receipts, franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, and property taxes) which are required as of the date
hereof to be filed by them, or otherwise obtained appropriate extensions to
file, and has paid all Taxes due pursuant to such returns or pursuant to any
assessment received by Seller, except such Taxes that are (i) being contested in
good faith by appropriate proceedings and (ii) are set forth on Schedule 6(f)
attached hereto. Seller will file all such tax returns when due, and pay all
Taxes due pursuant to such returns, for all periods that include the date
hereof. No Tax lien has been filed and, to the knowledge of Seller, no claim is
being asserted with respect to any such Tax, fee or other charge.

(g) Approvals. Other than as set forth on Schedule 6(g), no authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority or any other Person are necessary for the execution, delivery or
performance by Seller of the Transaction Documents or for the validity or
enforceability hereof or thereof.

(h) Leases.

(i) No Performing Lease as of the date hereof is, nor as of the Record Date will
be a Past Due Lease, a Suspended Lease, or a Lease that is subject to any
pending repossession action or as to which Seller has received a notice of an
event that is, or with notice

 

6



--------------------------------------------------------------------------------

and/or lapse of time is likely to constitute, a material default or of any claim
by a lessee or guarantor of a right of offset or counterclaim (as referenced in
Section 6(h)(x) and identified on Schedule 6(h)(x)).

(ii) Each Lease (other than a Charged-Off Lease) is evidenced by a written
agreement, and there are no material understandings, agreements, undertakings or
arrangements between any of Seller and the lessees or transferees under any
Lease which are not set forth therein or in a written agreement included in the
Contract File relating to such Lease. The entries made on Seller’s system and on
the Closing Date Report with respect to each Lease (other than a Charged-Off
Lease) are consistent with the Contract Files relating thereto. Each such Lease
and any Contract Files pertaining thereto shall be supplied by Seller to Buyer
as promptly as possible but in any event at the Closing Date.

(iii) No payments required to be made under any Lease have been paid in advance
of the due dates thereof except for payments reflected in the amount of the
related Lease receivable as shown in the Records.

(iv) Seller has not acted, or failed to act, in a manner which would materially
alter or reduce any of its rights or benefits under any manufacturers’ or
vendors’ warranties or guarantees relating to property covered by any Performing
Lease.

(v) Seller has properly prepared and filed Financing Statements for each Lease
(other than a Charged-Off Lease) that was over $25,000 at the time of
origination, and each such Financing Statement is current.

(vi) Each Lease (and any related guarantees) is and will continue to be after
the date hereof a valid, binding and enforceable, non-cancelable obligation of
the lessee thereunder (and guarantors thereof, if any) in accordance with its
terms, except as the same may be affected by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally. Each of such lessees and any guarantor is a bona fide party
thereto and, to the knowledge of Seller, had the requisite legal capacity to
enter into the respective agreements to which it is a party as of the time it
entered into those agreements.

(vii) The property that is the subject of each Performing Lease has been
delivered to the lessee thereunder, and accepted by such lessee.

(viii) Seller has absolute, complete and indefeasible title to the property
subject to each Performing Lease (or a duly perfected first-lien security
interest in the property subject to such Performing Lease) and all sums due
thereunder, free and clear of any and all Liens or claims of any Person (other
than the lessee under the Performing Lease itself). The supplier or vendor of
said property has received payment in full for said property.

(ix) Seller is not in material breach of any obligation under any of the
Performing Leases.

(x) Other than as set forth on Schedule 6(h)(x), Seller has received no notice
of any event which is, or with notice and/or lapse of time is likely to
constitute, a material default under any Performing Lease or of any claim by a
lessee or guarantor of a right of offset or counterclaim.

 

7



--------------------------------------------------------------------------------

(xi) None of the Performing Leases is a Past Due Lease or has a lessee who is or
has been subject to an Insolvency Event. No Performing Lease that would
otherwise be a Past Due Lease has been restructured, and no agreements to defer,
or change the schedule of, any payments due under any Performing Lease have been
made within such time period.

(xii) Each Performing Lease has a corresponding Contract File, and each Contract
File includes proof of payment (either by copies of canceled checks or
confirmations of wire transfers or by such other evidence, all as shall be
satisfactory to Buyer in its sole discretion) for the Subject Equipment
underlying each Performing Lease.

(xiii) The descriptions of each Performing Lease set forth on Schedule 1(a) are,
and on the Closing Date Report will be, properly coded with respect to each of
the following items of data: (a) the number of payments remaining, (b) the
periodic payment amount, (c) the security deposit amount, (d) the end of lease
disposition, (e) the Residual Value or the Final Contractual Payment.

(xiv) Except as set forth on Schedule 6(h)(xiv), the final payment on each
Performing Lease is a contractual obligation and not an optional payment.

(xv) All payment obligations by any lessee pursuant to each Performing Lease are
due to the Seller, and no payments are due to any third party originator. No
Performing Lease requires any current or future payment to a third party
originator.

It is understood that Buyer’s acquisition of the Charged-Off Leases is on an
as-is, where-is basis. It is further understood that the sole remedy for any
breach of the representations and warranties with respect to any Lease other
than a Performing Lease shall be monetary damages, and that the aggregate amount
of all such damages shall be limited to a maximum of $200,000 for all such
breaches.

(i) Compliance. Seller operates the Business in compliance with all applicable
federal and state statutes and all governmental regulations. There are no
existing violations, orders, claims, citations, penalty assessments, orders,
investigations or proceedings affecting the Assets or the Business.

(j) Litigation. Except as set forth on Schedule 6(j), there is no action, suit
or proceeding pending or, to the knowledge of any Seller, threatened against or
affecting the Business or all or any portion of the Assets, in any court or
before or by any Governmental Authority. To the knowledge of Seller, no event
has occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any action, suit or proceeding
affecting the Business. Seller is not in default with respect to any order of
any court, Governmental Authority or agency or arbitration board or tribunal
pertaining to the Business.

(k) Assignability of Relationships. Except as set forth on Schedule 6(k), all of
Seller’s written Customer relationships with respect to the Performing Leases
are assignable to Buyer without notice to or consent of any Person. Seller shall
use its Best Efforts to, as promptly

 

8



--------------------------------------------------------------------------------

as practicable but in no event later than the Closing Date, obtain consents and
give notices, to the extent that any are required, in order to assign all such
Customer relationships to Buyer at the Closing.

(l) Brokers. Except for The Alta Group, LLC, whose fee will be paid by Seller
out of the proceeds of the Contemplated Transactions, no Person is entitled to
any finder’s fee, brokerage commission or similar payment by Seller in
connection with or arising out of the Contemplated Transactions.

(m) No Misstatements or Omissions. These representations and warranties, the
information disclosed in the schedules and exhibits hereto and the certificates
and other documents delivered by Seller pursuant to this Agreement, when
considered together and in light of one another, do not contain any untrue
statement of material fact with respect to the Assets or the Assumed Liabilities
or omit to state a material fact necessary to make the statements contained
herein not misleading. There is no fact of which Seller is aware with respect to
the Assets or the Assumed Liabilities or the Business that Seller has not
disclosed in writing to Buyer, the existence of which would have a material
adverse effect on the Assets, considered as a whole.

(n) Bulk Sales Compliance. The sale of the Assets by Seller to Buyer pursuant to
this Agreement will not violate any bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

7. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:

(a) Organization. Each Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. Each Buyer has
full corporate power and authority to execute and deliver the Transaction
Documents and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.

(b) Authority. Buyer has taken all action necessary to approve the Transaction
Documents and the transactions contemplated thereby. Buyer has all requisite
corporate power and authority and has taken all action necessary in order to
execute, deliver and perform its obligations under the Transaction Documents.
This Agreement has been duly authorized, executed and delivered and, prior to
the Closing, the other Transaction Documents will have been, duly authorized and
at Closing will be duly executed and delivered by Buyer and, assuming due
execution and delivery by Seller, constitute or (with respect to the Transaction
Documents other than this Agreement) will at Closing constitute, the legal,
valid and binding obligations of Buyer, enforceable in accordance their terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally.

(c) No Breach. Except as set forth on Schedule 7(c), neither the execution and
delivery of the Transaction Documents, nor compliance with the terms and
provisions thereof, will conflict with or result in a breach of, or require any
consent which has not been obtained as of the date hereof under the charter or
by-laws of either Buyer, or any governmental

 

9



--------------------------------------------------------------------------------

requirement, or any agreement or instrument to which either Buyer is a party or
by which it is bound, or constitute a default under any such agreement or
instrument.

(d) Approvals. Other than as set forth on Schedule 7(d), no authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority or any other Person are necessary for the execution, delivery or
performance by either Buyer of the Transaction Documents or for the validity or
enforceability thereof.

(e) Previously Approved Agreements. Buyer shall enter into agreements with
lessees of the Backlog provided such lessees continue to meet all requirements
set forth in the applicable approval letter and such agreement or lease was
approved by Seller in accordance with the Policies and Procedures.

(f) Payment of Purchase Price. Buyer has access to sufficient funds with which
to pay the Purchase Price on the Closing Date.

8. Covenants of Seller Prior to Closing.

(a) Access and Information. Between the date of this Agreement and the Closing
Date, and upon reasonable advance notice received from Buyer, Seller shall
(a) afford Buyer reasonable access, during regular business hours, to Seller’s
personnel, properties, and Records for the purpose of preparing for the
transfer, and understanding the Business, and (b) afford Buyer access to the
InfoLease and Shaw System Data Disks for the purpose of confirming data
ascertained by Buyer during its due diligence; such rights of access to be
exercised in a manner that does not unreasonably interfere with the operations
of Seller and does not violate applicable labor and employment laws; and
(c) otherwise cooperate and assist, to the extent reasonably requested by Buyer,
with Buyer’s understanding of the Business and the Assets.

(b) Operation of the Business of Seller. Between the date of this Agreement and
the Closing, Seller shall, except as otherwise directed by Buyer in writing:

(i) conduct the Business only in the Ordinary Course of Business consistent with
the Policies and Procedures;

(ii) use its Best Efforts to preserve intact the current business organization
of the Business, keep available the services of the officers, employees and
agents of the Business and maintain the relations and good will of the Business
with suppliers, Customers, landlords, creditors, employees, agents and others
having business relationships with it (it being understood, however, that the
Seller has heretofore informed some employees of the availability of positions
in other parts of Seller’s business, and to the extent that such opportunities
were communicated prior to May 24, 2007);

(iii) confer with Buyer prior to implementing operational changes of a material
nature with respect to the Business;

(iv) otherwise report periodically to Buyer concerning the status of the
business, operations and finances of the Business;

 

10



--------------------------------------------------------------------------------

(v) keep in full force and effect, without amendment, all material rights
relating to the Business;

(vi) comply in all material respects with all Legal Requirements and contractual
obligations applicable to the operations of the Business;

(vii) continue in full force and effect all material insurance coverage
pertaining to the Business under its existing policies or substantially
equivalent policies;

(viii) upon request from time to time, execute and deliver all documents, make
all truthful oaths, testify in any Proceedings and do all other acts that may be
reasonably necessary or desirable in the opinion of Buyer to consummate the
Contemplated Transactions, all without further consideration;

(ix) maintain all books and Records of Seller relating to the Business in the
Ordinary Course of Business; and

(x) notify Buyer prior to initiating any new Lease pertaining to equipment
having a purchase price in excess of $500,000.

(c) Negative Covenant. Except as otherwise expressly permitted herein, between
the date of this Agreement and the Closing Date, Seller shall not without the
prior written consent of Buyer, (a) take any affirmative action, or fail to take
any reasonable action within its control, as a result of which any material
adverse change, or any event or development which, individually or together with
other such events, could reasonably be expected to result in a material adverse
change in the Assets or the Business; (b) make any modification to any Lease
except in the ordinary course of business, or in any Governmental Authorization;
(c) initiate any new Lease that (i) does not have a credit-risk rating of five
or better pursuant to the Policies and Procedures, or (ii) does not have an
interest yield of seven percent or higher, calculated based on the cost to
originate such Lease and acquire the Subject Equipment; or (d) enter into any
compromise or settlement of any litigation, proceeding or governmental
investigation relating to the Assets, the Business or the Assumed Liabilities.

(d) Required Approvals. Seller has made, or as promptly as practicable after the
date of this Agreement, Seller shall make all filings required by Legal
Requirements to be made by it in order to consummate the Contemplated
Transactions (including all filings under the HSR Act). Seller and Buyer shall
cooperate with respect to all filings that Buyer elects to make or, pursuant to
Legal Requirements, shall be required to make in connection with the
Contemplated Transactions, provided, however, that Seller shall not be required
to dispose of or make any change to its business, expend any material funds or
incur any other unreasonable burden in order to comply with this Section 8(d).
Seller also shall cooperate with Buyer in obtaining all necessary consents
(including taking all actions requested by Buyer to cause early termination of
any applicable waiting period under the HSR Act).

(e) Notification. Between the date of this Agreement and the Closing, Seller
shall promptly notify Buyer in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a breach of any of Seller’s representations
and warranties made as of the date of this Agreement or (b) the occurrence after
the date of this Agreement of any fact or condition

 

11



--------------------------------------------------------------------------------

that would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had that representation or warranty been made as of the time of the occurrence
of, or Seller’s discovery of, such fact or condition. During the same period,
Seller also shall promptly notify Buyer of the occurrence of any breach of any
covenant of Seller in this Section 8 or of the occurrence of any event that may
make the satisfaction of the conditions in Section 10 impossible or unlikely.

(f) No Negotiation. Until such time as this Agreement shall be terminated
pursuant to Section 12, the Seller shall not directly or indirectly solicit,
initiate, encourage or entertain any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to or consider the merits of
any inquiries or proposals from any Person (other than Buyer) relating to any
sale, disposition, merger, business combination or other similar transaction
with respect to the Business or the Assets. Seller shall notify Buyer of any
such inquiry or proposal within twenty-four (24) hours of receipt or awareness.
It is understood, however, that this Section 8(f) shall not prohibit Seller or
The Alta Group, LLC from communicating with entities that have executed
confidentiality agreements with Seller prior to May 23, 2007 that the
Contemplated Transactions are in process and that they preclude negotiation with
any other potential purchaser.

(g) Best Efforts. Seller shall use its Best Efforts to cause the conditions in
Sections 10 and 11(c) to be satisfied.

9. Covenants of Buyer Prior to Closing.

(a) Required Approvals. Buyer has made or, as promptly as practicable after the
date of this Agreement, shall make, or cause to be made, all filings required by
Legal Requirements (including all filings under the HSR Act) to be made by it to
consummate the Contemplated Transactions. Buyer also shall cooperate with Seller
with respect to all filings Seller shall be required by Legal Requirements to
make, provided, however, that Buyer shall not be required to dispose of or make
any change to its business, expend any material funds or incur any other
unreasonable burden in order to comply with this Section 9(a).

(b) Best Efforts. Buyer shall use its Best Efforts to cause the conditions in
Sections 11 and 10(c) to be satisfied.

10. Conditions Precedent of Buyer’s Obligation to Close Transaction. Buyer’s
obligation to purchase the Assets and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Buyer, in whole or in part):

(a) Accuracy of Representations

(i) Each of Seller’s representations and warranties in this Agreement that does
not contain an express materiality qualification shall have been accurate in all
material respects as of the date of this Agreement, and shall be accurate in all
material respects as of the time of the Closing as if then made (subject,
however, to updates in the case of scheduled items).

 

12



--------------------------------------------------------------------------------

(ii) Each of Seller’s representations and warranties in this Agreement that
contains an express materiality qualification, shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the time of the Closing as if then made (subject, however, to updates in
the case of scheduled items).

(b) Seller’s Performance. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

(c) Consents. Each of the consents identified on Schedule 10(c) attached hereto
shall have been obtained and shall be in full force and effect.

(d) Additional Documents. Seller shall have caused the documents and instruments
required by Section 5(a) and the following documents to be delivered (or
tendered subject only to Closing) to Buyer:

(i) The articles of association and all amendments thereto of Seller, duly
certified as of a recent date by the United States Office of the Comptroller of
the Currency;

(ii) A Contract File for each Lease (which may be held by Seller for Buyer
pursuant to the Bailment Agreement);

(iii) Releases of all Liens on the Assets in favor of any Person other than
Seller, and assignments of all Liens in favor of Seller to Buyer, including
without limitation, all necessary amendments to Financing Statements and
transfer of title in motor vehicles;

(iv) Certificates dated as of a date not earlier than the 30th business day
prior to the Closing as to the good standing of Seller; and

(v) Such other documents as Buyer may reasonably request for the purpose of:
(w) evidencing the accuracy of any of Seller’s representations and warranties;
(x) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller;
(y) evidencing the satisfaction of any condition referred to in this Section 10;
or (z) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

(e) No Proceedings. Since the date of this Agreement, there shall not have been
commenced or threatened against Seller or Buyer any Proceeding (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions or (b) that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with any of the Contemplated Transactions.

11. Conditions Precedent of Seller’s Obligation to Close Transaction. Seller’s
obligation to sell the Assets and to take the other actions required to be taken
by Seller at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):

 

13



--------------------------------------------------------------------------------

(a) Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), shall have been accurate in all
material respects as of the date of this Agreement and shall be accurate in all
material respects as of the time of the Closing as if then made.

(b) Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been performed and complied
with in all material respects.

(c) Consents. Each of the consents identified in Schedule 11(c) shall have been
obtained and shall be in full force and effect.

(d) Additional Documents. Buyer shall have caused to be delivered (or tendered
subject only to Closing) to Seller such documents as Seller may reasonably
request for the purpose of: (w) evidencing the accuracy of any of Buyer’s
representations and warranties; (x) evidencing the performance by Buyer of, or
the compliance by Buyer with, any covenant or obligation required to be
performed or complied with by Buyer; (y) evidencing the satisfaction of any
condition referred to in this Section 11; or (z) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.

(e) No Proceedings. Since the date of this Agreement, there shall not have been
commenced or threatened against Seller or Buyer any Proceeding (i) involving any
challenge to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions or (ii) that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with any of the Contemplated Transactions.

12. Termination.

(a) Termination Events. By notice given prior to or at the Closing, subject to
Section 12(b), this Agreement may be terminated as follows:

(i) by Buyer if a material breach of any provision of this Agreement has been
committed by Seller and such breach has not been waived by Buyer or, prior to
notice of termination from Buyer, been cured by Seller;

(ii) by Seller if a material breach of any provision of this Agreement has been
committed by Buyer and such breach has not been waived by Seller or, prior to
notice of termination from Seller, been cured by Buyer;

(iii) by Buyer if any condition in Section 10 has not been satisfied as of the
date specified for Closing in the first sentence of Section 4 or if satisfaction
of such a condition by such date is or becomes impossible (other than through
the failure of Buyer to comply with its obligations under this Agreement), and
Buyer has not waived such condition on or before such date;

 

14



--------------------------------------------------------------------------------

(iv) by Seller if any condition in Section 11 has not been satisfied as of the
date specified for Closing in the first sentence of Section 4 or if satisfaction
of such a condition by such date is or becomes impossible (other than through
the failure of Seller to comply with its obligations under this Agreement), and
Seller has not waived such condition on or before such date;

(v) by mutual consent of Buyer and Seller;

(vi) by Buyer if the Closing has not occurred on or before July 31, 2007 (or
August 31, 2007 in the event the applicable waiting period under the HSR Act has
not expired or been terminated by July 24, 2007), or such later date as the
parties may agree upon, unless the Buyer is in material breach of this
Agreement; or

(vii) by Seller if the Closing has not occurred on or before July 31, 2007 (or
August 31, 2007 in the event the applicable waiting period under the HSR Act has
not expired or been terminated by July 24, 2007), or such later date as the
parties may agree upon, unless the Seller is in material breach of this
Agreement.

(b) Effect of Termination. Each party’s right of termination under Section 12(a)
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 12(a), all
obligations of the parties under this Agreement will terminate, except that the
obligations of the parties in this Section 12(b) and Section 18 (except for
those in Section 18(k)) will survive; provided, however, that, if this Agreement
is terminated because of a breach of this Agreement by the nonterminating party
or because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the party’s failure to
comply with its obligations under this Agreement, the terminating party’s right
to pursue all legal remedies will survive such termination unimpaired.

13. Additional Covenants.

(a) Payment of All Taxes Resulting From Sale of Assets by Parties. Each party
hereto shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets pursuant to this Agreement, to the extent
that such Taxes are imposed on such party by Legal Requirements.

(b) Payment of Other Retained Liabilities. If the failure to make any payments
with respect to the Retained Liabilities will impair Buyer’s use or enjoyment of
or title to the Assets or conduct of the Business, Buyer may, at any time after
the Closing Date, elect to make all such payments directly (but shall have no
obligation to do so) and Seller shall reimburse Buyer for such amounts.

(c) Reports and Returns. Each party hereto shall timely prepare and file such
reports and returns required by Legal Requirements relating to the Business,
with respect to the period of time during which that party owned the Business.

(d) Assistance in Proceedings. The parties will cooperate with each other and
their respective counsel in the contest or defense of, and make available its
personnel and

 

15



--------------------------------------------------------------------------------

provide any testimony and access to its books and Records in connection with,
any Proceeding involving or relating to (a) any Contemplated Transaction or
(b) any action, activity, circumstance, condition, conduct, event, fact, failure
to act, incident, occurrence, plan, practice, situation, status or transaction
involving the Business.

(e) Noncompetition, Non-solicitation and Non-disparagement.

(i) Noncompetition. For a period of five (5) years after the Closing Date,
Seller shall not, other than through an entity with which Seller engages in a
merger or acquisition transaction and that already includes such a business at
the time of the merger or acquisition, anywhere in the United States, directly
or indirectly invest in, own, manage, operate, finance, control, advise, render
services to or guarantee the obligations of any Person engaged in or planning to
become engaged in the third party origination business of equipment leases or
financings of the size and for the equipment of the types for which Seller, as
part of the Business, currently extends leases or financings (“Competing
Business”). Notwithstanding the foregoing, nothing herein shall prevent Seller
from acquiring, being acquired by or merging with another business that includes
equipment leasing as part of its larger business.

(ii) Nonsolicitation. For a period of five (5) years after the Closing Date,
Seller shall not:

a. solicit the equipment leasing or equipment financing business of any Person
who is a third-party vendor or broker of such business;

b. cause, induce or attempt to cause or induce a third-party vendor or broker of
equipment leasing business to cease doing business with Buyer, or in any way
interfere with its relationship with Buyer;

c. cause, induce or attempt to cause or induce a third-party vendor or broker of
equipment leasing business who has referred to Seller such business that is on
the books of the Business on the Closing Date, or was on the books of the
Business within the year preceding the Closing Date, to cease doing business
with Buyer, or in any way interfere with its relationship with Buyer; or

d. solicit for employment any employee of Buyer, or any Person set forth on
Schedule 1(i), or in any way interfere with the relationship between Buyer and
any of its employees, or any Person set forth on Schedule 1(i).

(iii) Nondisparagement. After the Closing Date, Seller will not disparage the
Business, Buyer, Buyer’s business or any of Buyer’s shareholders, directors,
officers, employees or agents. After the Closing Date, Buyer will not disparage
Seller, Seller’s business or any of Seller’s shareholders, directors, officers,
employees or agents.

(iv) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 13(e) is invalid or unenforceable, then the parties agree that the court
or tribunal will have the power to reduce the scope, duration or geographic area
of the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or

 

16



--------------------------------------------------------------------------------

provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This
Section 13(e)(iv) will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed. This Section 13(e)(iv) is
reasonable and necessary to protect and preserve Buyer’s legitimate business
interests and the value of the Assets and to prevent any unfair advantage
conferred on Seller. The parties hereto acknowledge and agree that any remedy at
law for any breach of the provisions of this Section 13(e)(iv) would be
inadequate, and Seller hereby consents to the granting by any court of an
injunction or other equitable relief, without the necessity of actual monetary
loss being proved, in order that the breach or threatened breach of such
provisions may be effectively restrained.

(f) Customer and Other Business Relationships. After the Closing, Seller will
cooperate with Buyer in its efforts to continue and maintain for the benefit of
Buyer those business relationships of Seller existing prior to the Closing and
relating to the Business, including relationships with Customers, employees,
licensors, suppliers and others, and Seller will satisfy the Retained
Liabilities in a manner that is not detrimental to any of such relationships.
Seller will refer to Buyer all inquiries relating to the Leases. Neither Seller
nor any of its officers, employees, agents or shareholders shall take any action
that would tend to diminish the value of the Assets after the Closing or that
would interfere with the business of Buyer to be engaged in after the Closing.
Except for any third party equipment leasing or equipment financing origination
business in the nature of the Business, nothing in this section shall require
Seller to refer business to Buyer or preclude Seller from doing business with,
or referring business to, other leasing companies.

(g) Retention and Access to Records. After the Closing Date, Buyer shall retain
for a period of not less than five (5) years, or such longer period as is
consistent with Buyer’s record-retention policies and practices those Records of
Seller delivered to Buyer. Buyer also shall provide Seller reasonable access
thereto, during normal business hours and on at least five days’ prior written
notice, to enable them to prepare financial statements or tax returns or deal
with tax audits. After the Closing Date, Seller shall provide Buyer reasonable
access to Records that are Excluded Assets and pertain to the Business, if any,
during normal business hours and on at least five days’ prior written notice,
for any reasonable business purpose specified by Buyer in such notice.

(h) Access to Premises. Until the termination of the Interim Servicing
Agreement, Seller shall permit Buyer to access the premises of Seller to the
extent necessary for Buyer to exercise its rights and discharge its obligations
under the Interim Servicing Agreement, subject to the limitations and
restrictions stated in the Interim Servicing Agreement.

(i) Amendments of Financing Statements; Transfer of Motor Vehicle Title. Seller
shall cooperate reasonably and provide assistance to Buyer to amend any
Financing Statements and transfer title in any motor vehicles that are the
subject of a Lease.

(j) Transfer of Electronic Files. Seller shall cooperate with Buyer in the
export of any electronic records and data files pertaining to any Leases from
the Seller’s systems to the Buyer’s systems.

 

17



--------------------------------------------------------------------------------

(k) Further Assurances. Subject to the provisions in Sections 8(d) and 9(a), the
parties shall cooperate reasonably with each other in connection with any steps
required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and
(c) do such other acts and things, all as the other party may reasonably request
for the purpose of carrying out the intent of this Agreement and the
Contemplated Transactions. If Seller receives any payments on, with respect to
or arising out of the Leases, Seller shall forward such payments to Buyer
promptly and no less frequently than weekly, either by endorsing and delivering
the check or by depositing the check and delivering a bank check or wire
transfer in an equivalent amount. If Buyer or an Affiliate of Buyer determines
that it is required to prepare audited financial statements with respect to the
Business pursuant to Regulation S-X of the Securities and Exchange Commission,
then Seller shall cooperate with Buyer and provide Buyer with such information
as Buyer shall reasonably request to enable Buyer to prepare such financial
statements. The cost of preparing such financial statements shall be borne
entirely by Buyer, and Buyer shall reimburse to Seller all out-of-pocket
expenses and such internal costs as Seller reasonably allocates for its
employees’ time and overhead incurred by Seller in providing such cooperation
and information, but as to such internal costs only to the extent that they
exceed $5,000 in the aggregate.

(l) Taxes with Respect to Leases. Following the Closing, if Buyer receives any
notice of unpaid property, sales or use taxes that were due prior to the
Closing, but are alleged to be unpaid, Buyer shall promptly notify Seller, and
Seller shall have the right and obligation of dealing with the taxing authority
with respect to such allegations, and the obligation to pay such taxes
(including any interest or penalties) if and to the extent that funds were
collected from the lessee to cover such taxes. If and to the extent such taxes
are owing, but Seller did not collect funds from the lessee to cover such taxes,
Buyer shall cooperate with Seller in collecting such taxes (including any
interest or penalties) from the lessee or causing the lessee to pay such amounts
directly to the taxing authority. Notwithstanding the foregoing sentence, in the
event the lessee does not pay such amounts to the taxing authority, Seller shall
be liable for the payment of all such amounts owed to such taxing authority, and
Seller shall thereupon be subrogated to the rights of Buyer to collect such
amounts from the lessee.

(m) Notice to Third Parties. As soon as practicable following the Closing, Buyer
shall file notices in all applicable governmental jurisdictions in which
financing statements or titles are of record with respect to the Leases or
Subject Equipment, as to the change in ownership of such Assets. It is
understood however, that in some instances this is the date on which the next
tax filings are required to be filed in such jurisdictions.

(n) Assignment of Additional Leases. If any leases or loans are funded by Seller
in the time period from the day after the Record Date until the Closing Date,
and such leases or loans otherwise meet all of the requirements set forth in
this Agreement for a Lease, then Buyer shall pay Seller 104.7643% of the Net
Investment in such Lease, and immediately upon receipt of such payment, Seller
shall assign such lease or loan to Buyer and such lease or loan shall become a
“Lease” for purposes of this Agreement as if it had been listed on Schedule
1(a).

(o) Allocation of Purchase Price. Within thirty (30) days from the Closing Date,
Seller and Buyer shall agree in writing on the allocation of the Assets and
Assumed

 

18



--------------------------------------------------------------------------------

Liabilities (the “Allocation”). Buyer and Seller agree to file Internal Revenue
Service Form 8594 in accordance with the agreed upon Allocation and that no
position inconsistent with the Allocation shall be taken by any party hereto
before any Governmental Authority.

14. Survival of Representations, Warranties, Covenants and Agreements. The
representations, warranties, covenants and agreements of Seller and Buyer
contained in this Agreement will survive (a) until the fifth anniversary of the
Closing Date with respect to the representations and warranties contained in
Sections 6 and 7, except for any representations and warranties related to
Taxes, which shall survive until the expiration of the relevant statute of
limitations; (b) until the fifth anniversary of the Closing Date with respect to
Section 13(e); and (c) in the case of all other representations and warranties
and any covenant or agreement to be performed in whole or in part after the date
hereof until the fourth anniversary hereof, except that any representation,
warranty, covenant or agreement that would otherwise terminate in accordance
with clause (c) will continue to survive if a Claim Notice shall have been
timely given on or prior to such termination date, until the related claim for
indemnification has been satisfied or otherwise resolved.

15. Indemnification. Seller shall indemnify, defend and hold harmless Buyer and
its officers, directors, employees, agents and Affiliates, and Buyer shall
indemnify, defend and hold harmless Seller and its officers, directors,
employees, agents and Affiliates, from any Loss or Losses arising out of or by
reason of any breach of any of Seller’s, on the one hand, and Buyer’s, on the
other hand, covenants, representations and warranties set forth herein. In
addition, Seller shall indemnify, defend and hold harmless Buyer and its
officers, directors, employees, agents and Affiliates from any Losses arising
out of the Retained Liabilities or the Excluded Assets. Buyer shall indemnify,
defend and hold harmless Seller and its officers, directors, employees, agents
and Affiliates from any Losses arising out of the Assumed Liabilities or Assets,
arising out of events occurring after the date hereof.

16. Method of Asserting Claims. All claims for indemnification by any
indemnified party hereunder will be asserted and resolved as follows:

(a) In the event of any Third Party Claim, the indemnified party shall deliver
written notification thereof to the indemnifying party with reasonable
promptness, enclosing a copy of all papers served, if any, and specifying the
nature of the Third Party Claim, together with the amount or, if not then
reasonably ascertainable, the estimated amount, determined in good faith, of the
Third Party Claim (a “Claim Notice”). The indemnifying party will notify the
indemnified party as soon as practicable, but in any case within 30 days of
receipt of a Claim Notice (the “Dispute Period”), whether the indemnifying party
disputes its liability to the indemnified party and whether the indemnifying
party desires, at its sole cost and expense, to defend the indemnified party
against such Third Party Claim.

(b) If the indemnifying party notifies the indemnified party within the Dispute
Period that the indemnifying party desires to defend the indemnified party with
respect to the Third Party Claim, then the indemnifying party will have the
right to defend, with counsel reasonably satisfactory to the indemnified party,
at the sole cost and expense of the indemnifying party, such Third Party Claim
by all appropriate proceedings, which proceedings will be vigorously and
diligently prosecuted by the indemnifying party to a final conclusion or will be
settled at the discretion of the indemnifying party (but only with the consent
of the indemnified party in the case of any settlement that provides for any
relief other than the payment of monetary damages).

 

19



--------------------------------------------------------------------------------

(c) If the indemnifying party fails to notify the indemnified party within the
Dispute Period that the indemnifying party desires to defend the Third Party
Claim, or if the indemnifying party gives such notice but fails to prosecute
vigorously and diligently or settle the Third Party Claim, or if the
indemnifying party fails to give any notice whatsoever within the Dispute
Period, then the indemnified party will have the right to defend, at the sole
cost and expense of the indemnifying party, the Third Party Claim by all
appropriate proceedings, which proceedings will be prosecuted by the indemnified
party in a reasonable manner and in good faith or will be settled at the
discretion of the indemnified party.

(d) If the indemnifying party notifies the indemnified party that it does not
dispute its liability to the indemnified party with respect to the Third Party
Claim, the Loss in the amount specified in the Claim Notice will be conclusively
deemed a liability of the indemnifying party and the indemnifying party shall
pay the amount of such Loss to the indemnified party on demand. If the
indemnifying party has timely disputed its liability with respect to such claim,
the indemnifying party and the indemnified party will proceed in good faith to
negotiate a resolution of such dispute, and if not resolved through negotiations
within a reasonable period of time, such dispute shall be resolved by litigation
in a court of competent jurisdiction.

(e) In the event any indemnified party has a claim against any indemnifying
party that does not involve a Third Party Claim, the indemnified party shall
deliver a Claim Notice with reasonable promptness to the indemnifying party. If
the indemnifying party notifies the indemnified party that it does not dispute
the claim described in such Claim Notice or fails to notify the indemnified
party within the Dispute Period whether the indemnifying party disputes the
claim, the Loss in the amount specified in the Claim Notice will be conclusively
deemed a liability of the indemnifying party and the indemnifying party shall
pay the amount of such Loss to the indemnified party on demand. If the
indemnifying party has timely disputed its liability with respect to such claim,
the indemnifying party and the indemnified party will proceed in good faith to
negotiate a resolution of such dispute, and if not resolved through negotiations
within a reasonable period of time, such dispute shall be resolved by litigation
in a court of competent jurisdiction.

17. Notices. All notices and other communications hereunder shall be in writing,
hand delivered or sent by express mail service or via facsimile, to the
addresses or facsimile numbers set forth below (or at such other address as a
party may hereafter designate for itself by notice to the other party as
required hereby):

If to Buyer:

LEAF Financial Corporation

1818 Market Street

Philadelphia, Pennsylvania 19103

Attn: Crit DeMent

Fax No.: (215) 640-6363

and Attn: Miles Herman

Fax No.: (215) 640-6330

 

20



--------------------------------------------------------------------------------

with a copy to:

Ledgewood

1900 Market Street

Philadelphia, Pennsylvania 19103

Attn: J. Baur Whittlesey, Esquire

Fax No.: (215) 735-2513

If to Seller:

Pacific Capital Bank, N.A.

1 South Los Carneros Road

Goleta, California 93117

Attn: Frederick W. Clough, General Counsel

Fax No.: (805) 882-3856

with a copy to:

Manatt, Phelps & Phillips, LLP

695 Town Center Drive

Costa Mesa, California 92626

Attn: Ellen R. Marshall, Esquire

Fax No.: (714) 371-2550

18. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by the law of the State of
California, and shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, assigns and
personal representatives.

(b) Entire Agreement; Amendments. This Agreement, and the Transaction Agreements
set forth all of the promises, covenants, agreements, conditions and
undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. This Agreement may not be changed orally but only by
an agreement in writing, duly executed by or on behalf of the party or parties
against whom enforcement of any waiver, change, modification, consent or
discharge is sought.

(c) Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their legal representatives, heirs, successors and permitted assigns, whether so
expressed or not.

(d) Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so far as possible. If any provision of this Agreement may be
construed in

 

21



--------------------------------------------------------------------------------

two or more ways, one of which would render the provision invalid or otherwise
voidable or unenforceable another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.

(e) Captions. The captions used in this Agreement are for convenience of
reference only and shall not be considered in the interpretation of the
provisions hereof.

(f) No Construction Against Draftsmen. The parties acknowledge that this is a
negotiated agreement, and that in no event shall the terms hereof be construed
against either party on the basis that such party, or its counsel, drafted this
Agreement.

(g) Expenses. Except as otherwise provided in this Agreement, each party hereto
shall pay the expenses incurred by or on behalf of such party in connection with
the transactions contemplated by this Agreement, including but not limited to,
expenses in connection with the preparation, authorization, execution and
performance of this Agreement and all fees and expenses of such party’s brokers,
finders, agents, representatives, counsel and accountants. Notwithstanding the
foregoing, Buyer and Seller will each pay one-half of the HSR Act filing fee.

(h) Knowledge. Certain of the representations and warranties in this Agreement
are made “to the knowledge” of Seller. Such phrase shall mean either (i) the
actual knowledge of any individual set forth on Schedule 18(h); or (ii) any
knowledge which such persons should have known had they acted in the ordinary
course of business.

(i) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder may be assigned by any party without the consent of
the other parties; provided, however, that Buyer may (a) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and
(b) designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases Buyer nonetheless will remain responsible for the
performance of all of its obligations hereunder), and (c) make a collateral
assignment of its rights hereunder to its lender(s). In the event of an
assignment or designation pursuant to clauses (a) or (b) of the prior sentence
prior to the Closing Date, any documents to be delivered by Seller or Buyer
pursuant hereto shall be appropriately modified to give effect to such
assignment or designation.

(j) Waiver of Jury Trial. THE PARTIES HERETO WAIVE EACH OF THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY FOR ANY CAUSE OF ACTION ARISING UNDER OR RELATED TO
THIS AGREEMENT TO THE EXTENT THAT SUCH A WAIVER IS PERMITTED BY LAW.

(k) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature page shall be binding upon
any party so confirming.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
executed and delivered this Asset Purchase Agreement as of the date first above
written.

 

SELLER:

 

PACIFIC CAPITAL BANK, N.A.

  

By:

Its:

 

BUYER:

 

LEAF FINANCIAL CORPORATION

 

  

By:

Its:

 

LEAF FUNDING, INC.

 

 

  

By:

Its:

 

LEAF COMMERCIAL FINANCE CO., LLC

 

 

  

By:

Its:

 

23